DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed August 6, 2021 (hereinafter “08/06/21 Amendment") has been entered, and fully considered.  In the 08/06/21 Amendment, claims 14, 16, 17, 22, 25, & 26 were amended, and claim 21 was cancelled (claims 1-13 were cancelled in one or more prior Amendments).  No claims were newly added.  Therefore, claims 14-20 & 22-29 are now pending in the application.
3.	Upon reconsideration, a new ground of rejection under § 102 is presented herein to address the subject matter of original dependent claim 21 (now cancelled) which has been added to independent claim 14 (by the 08/06/21 Amendment).  As such, because a new ground of rejection is being set forth herein, this action is Non-Final. 
4.	The rejection of independent claim 25 (and dependent claims 26 & 29) under § 102 has been maintained, along with the rejection of dependent claims 27 & 28 under § 103.  
5.	Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.
6.	Finally, dependent claims 22 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 14-19, 24-26, & 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0137857 to Shroff et al. (“Shroff”).
9.	Regarding claim 14, Shroff discloses a surgical snare comprising: 
a retractable loop for encircling an area containing biological tissue [looped shaping element (114) – ¶’s [0103]-[0106], [0152] (“Shaping elements 114 are retracted inside a catheter or a tubular structure in a collapsed configuration before inserting into the tissue”), & [0179], and FIG. 14A]; 
a radiating structure [radiating element/outer loop (112)  - ¶’s [0103], [0106], [0179], FIG. 14A] arranged to radiate microwave frequency energy into the area encircled by the retractable loop [¶[0179]; FIG. 14A]; 
a coaxial cable [coaxial cable (102) - ¶’s [0102]-[0104], [0106]-[0111], [0179]; FIGS. 14A-14B] for conveying the microwave frequency energy to the radiating structure [¶[0179]], the coaxial cable [(102)] comprising an inner conductor [inner conductor (108) - ¶[0189]; FIG. 14B], an outer conductor [outer conductor (106) - ¶[0189]; FIG. 14B] surrounding and coaxial with the inner conductor, and a dielectric material [dielectric material (110) - ¶[0189]; FIG. 14B] separating the inner conductor and the outer conductor [¶[0189]; FIG. 14B]; and 
a snare base at a distal end of the coaxial cable, wherein the retractable loop is retractable relative to the coaxial cable towards the snare base [note: Shroff discloses that any further, the distal end of the catheter is located “at” a distal end of the coaxial cable (the recitation of “at” does not even require a structural connection, but is rather only a broadly-expressed position or location indicator); additionally, Shroff discloses that looped shaping element (114) is flexible (see, e.g., ¶[0109]). Therefore, as broadly as claimed, shaping element (114) is capable of being retractable (even if the coaxial cable is stationary) when, for example, a distal portion of shaping element (114) is pressed against tissue (or another anatomical structure) causing the shaping element (114) to flex back toward the snare base. The claim limitation recites no structural requirement as to how the loop must be retractable], and 
wherein the radiating structure [(112)] consists of a curved conductive portion [e.g., ¶’s [0179] (“a radiating element in the form of an outer loop 112”), and [0180]] partially bounding the area encircled by the retractable loop [note: as broadly as claimed, and with reference to annotated FIG. 14A of Shroff below, radiating structure (112) encircles/bounds a portion of loop (114), and can therefore be said to also partially bound the area (“bounded area”) within that portion of loop (114)], the curved conductive portion being connected to the inner conductor [(108)] of the coaxial cable [(102)] [see, e.g., ¶[0179] (“outer loop 112 is a continuation of the inner conductor of coaxial cable 102”)] and electrically insulated from the outer conductor [(106)] of the coaxial cable [(102)] [see FIG. 14B] to act as a radiating microwave monopole When microwave energy is delivered through coaxial cable 102 to antenna 104, a first microwave field is emitted by outer loop 112”); see also, e.g., ¶[0256]], and
wherein the curved conductive portion [(112)] comprises a guide for the retractable loop [(114) [note: Shroff discloses that curved conductive portion (112) is deployable (e.g., ¶[0152]), and that loop (114) may be mechanically connected to outer loop (112) via, e.g., adhesive or flexible attachments (see ¶[0191]); as such, and as broadly as claimed, when curved conduction portion (112) is deployed and/or moved into a desired position, loop (114) will also be “guided” (or moved/deployed) into a desired position based at least on its connection to curved conduction portion (112); it is further noted that this limitation currently sets forth no structure defining the guide]. 

    PNG
    media_image1.png
    367
    502
    media_image1.png
    Greyscale

ANNOTATED FIG. 14A OF SHROFF

10.	Regarding claim 15, Shroff further discloses wherein the curved conductive portion extends between two ends [as broadly as claimed, radiating structure (112) extends between two corners or “ends” (154, 156) (e.g., corner (154) marks a left/first end, while corner (156) marks a second/right end)], which are spaced at equal distances from a connection point at claim 16, Shroff further discloses wherein an electrical length between the ends of the curved conductive portion is                         
                            
                                
                                    
                                        
                                            2
                                            n
                                            -
                                            1
                                        
                                    
                                    λ
                                    L
                                
                                
                                    4
                                
                            
                        
                      , where λL is a wavelength of the microwave frequency energy when propagating through the biological tissue, and n is a positive integer.[e.g., ¶’s [0110], [0121], [0184]]. 
12.	Regarding claim 17, Shroff further discloses wherein an electrical length of the curved conductive portion is 10 mm or more [¶[0184]]. 13.	Regarding claim 18, Shroff further discloses wherein the curved conductive portion [(112)] comprises a pair of flexible prongs extending from the distal end of the coaxial cable [the two parallel portions of radiating structure (112) that extend from the distal end of coaxial cable (102) – clearly seen in FIG. 14A]. 14.	Regarding claim 19, Shroff further discloses a tubular end cap [as broadly as claimed, a microwave shielding or absorbing element, which may be, e.g., disc-shaped - ¶[0237]; the claim sets forth no further limitations defining the structure of the end cap] mounted at the distal end of the coaxial cable [note: the microwave shielding or absorbing element is used to shape the microwave field emitted by the antenna – and would therefore be located “at” a distal end of the coaxial cable where the antenna is located (the recitation of “at” does not even require a structural connection, but is rather only a broadly-expressed position or location indicator], wherein the curved conductive portion and tubular end cap are movable relative to each other [see ¶[0237] (“microwave shielding or absorbing element is slidably positioned relative to radiating element 112”); note also that the antenna (which includes radiating element is also deployable (and therefore movable) – see, e.g., ¶[0019] (“antenna disclosed herein is deployed through an introducer in which the antenna is in a collapsed, low-profile configuration when inside the introducer and is deployed to a working configuration after the antenna exits the introducer. The antenna may be deployed after the antenna exits the introducer by one or more of: the elastic property of the antenna or its components, the super-elastic property of the antenna or its components, the shape memory property of the antenna or its components, use of a mechanical deployment mechanism for the antenna or its components, use of one or more anatomical regions to change the shape of one or more antenna portions, etc. One or more portions of the antennas herein may be malleable or plastically deformable. This allows the user to shape an antenna to ensure better contact with target tissue or better navigation through the anatomy”)] between: a stored configuration [¶[0019] (“collapsed, low-profile configuration”)] in which the curved conductive portion is surrounded by the tubular end cap [when both the microwave shielding or absorbing element and radiating structure (112) are in the collapsed low profile configuration in the introducer], and a deployed configuration [¶[0119] (“deployed to a working configuration”)] in which the curved conductive portion protrudes beyond a distal end of the tubular end cap [¶[0237]].15.	Regarding claim 24, Shroff further discloses [an] electrosurgical apparatus comprising: 
a microwave signal generator for outputting microwave frequency energy having a frequency of 1 GHz or more [e.g., ¶’s [0099]-[0100], [0257]], and 
a surgical snare according to claim 14 [see rejection of claim 14 set forth in detail above, which is incorporated herein] connected to receive the microwave frequency energy and deliver it through the coaxial cable [(102)] to be emitted as a microwave frequency field by the curved conductive portion [(112)] [¶’s [0099]-[0100]].16.	Regarding claim 25, Shroff discloses a surgical snare comprising: 
a retractable loop for encircling an area containing biological tissue [looped shaping element (114) – ¶’s [0103]-[0106], [0152] (“Shaping elements 114 are retracted inside a catheter or a tubular structure in a collapsed configuration before inserting into the tissue”), & [0179], and FIG. 14A]; 
a radiating structure [radiating element/outer loop (112)  - ¶’s [0103], [0106], [0179], FIG. 14A] arranged to radiate microwave frequency energy into the area encircled by the retractable loop [¶[0179]; FIG. 14A];
a coaxial cable [coaxial cable (102) - ¶’s [0102]-[0104], [0106]-[0111], [0179]; FIGS. 14A-14B] for conveying the microwave frequency energy to the radiating structure [¶[0179]], the coaxial cable [(102)] comprising an inner conductor [inner conductor (108) - ¶[0189]; FIG. 14B], an outer conductor [outer conductor (106) - ¶[0189]; FIG. 14B] surrounding and coaxial with the inner conductor, and a dielectric material [dielectric material (110) - ¶[0189]; FIG. 14B] separating the inner conductor and the outer conductor [¶[0189]; FIG. 14B]; and 
a snare base at a distal end of the coaxial cable, wherein the retractable loop is retractable relative to the coaxial cable towards the snare base [note: Shroff discloses that any of the devices (which comprise the coaxial cable (102), looped shaping element (114), and radiating element (112)) may be introduced and/or manipulated through one or more lumens of one or more elongate sheaths or catheters (see ¶[0240]).  Shroff further discloses that looped shaping element (114) can be retracted inside a catheter (see ¶[0152]).  As such, as broadly as claimed, it is the Examiner’s position that a distal end of a catheter housing the device comprises a “snare base” in that looped shaping element (114) emerges from it, and is retracted into it; further, the distal end of the catheter is located “at” a distal end of the coaxial cable (the recitation of “at” does not even require a structural connection, but is rather only a broadly-expressed position or location indicator); additionally, Shroff discloses that looped shaping element (114) is flexible (see, e.g., ¶[0109]). Therefore, as broadly as claimed, shaping element (114) is capable of being retractable (even if the coaxial cable is stationary) when, for example, a distal portion of shaping element (114) is pressed against tissue (or another 
wherein the radiating structure [(112)] consists of a conductive portion formed in or on the retractable loop [as broadly as claimed, and with reference to FIG. 14A, a portion of radiating structure (112) is formed “in” (spatially) the area encircled by loop (114) when deployed; alternatively, it is also noted that “Outer loop 112 and center loop 114 may touch each other when deployed in the anatomy” [see ¶[0179] – as such, a portion of radiating structure (112) can also be “on” the loop (114) when deployed, see also ¶[0191]], the conductive portion being connected to receive microwave power from the coaxial cable [see, e.g., ¶[0179] (“outer loop 112 is a continuation of the inner conductor of coaxial cable 102”)] and configured to radiate the received microwave frequency energy into the area encircled by the retractable loop [e.g., ¶[0179] (“When microwave energy is delivered through coaxial cable 102 to antenna 104, a first microwave field is emitted by outer loop 112”)].
17.	Regarding claim 26, Shroff further discloses wherein an electrical length of the conductive portion around the retractable loop is                         
                            
                                
                                    
                                        
                                            2
                                            n
                                            -
                                            1
                                        
                                    
                                    λ
                                    L
                                
                                
                                    4
                                
                            
                        
                      , where λL is a wavelength of the microwave frequency energy when propagating through the biological tissue, and n is a positive integer [e.g., ¶’s [0110], [0121], [0184]]. 
18.	Regarding claim 29, Shroff further discloses [an] electrosurgical apparatus comprising:
a microwave signal generator for outputting microwave frequency energy having a frequency of 1 GHz or more [e.g., ¶’s [0099]-[0100], [0257]], and 
a surgical snare according to claim 25 [see rejection of claim 25 set forth in detail above, which is incorporated herein] connected to receive the microwave frequency energy and .

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shroff. 
22.	Regarding claim 20, Shroff discloses all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.   
Shroff does not, however, explicitly teach wherein the tubular end cap [disc-shaped microwave shielding or absorbing element - ¶[0237]] has an outer diameter less than 2.6 mm.	Shroff, does, however, teach that the proximal shaft comprising the transmission line [the flexible coaxial cable that delivers microwave energy from a microwave generator to the slim (e.g. <3 mm in diameter) to enable the introduction of the ablation device through narrow openings [see ¶[0099]]. 
As such, it follows that the outer diameter of the tubular end cap [which would be deployed with the antenna] would also have an outer diameter less than 3mm in diameter so as to fit inside the shaft (less than 3mm in diameter) in the collapsed, low-profile configuration for delivery to the ablation site.  While a teaching of “less than 3mm” is not “less than 2.6 mm,” as claimed, it is noted that the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

23.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shroff in view of U.S. Patent No. 4,905,691 to Rydell et al. ("Rydell").
24.	Regarding claim 27, Shroff discloses all of the limitations of claim 25 for the reasons set forth in detail (above) in the Office Action.  
	Shroff further discloses wherein the retractable loop comprises a wire [¶[0190] (“center loop 114 is made of a round or flat wire”)] having a first end fixed at the distal end of the coaxial cable [see, e.g., ¶[0189] describing one or both ends of loop (114) being connected (e.g., welded) to the distal end of outer conductor (106) of coaxial cable (102); & FIG. 14B]… and wherein the conductive portion extends around the retractable loop from the first end [with reference to FIGS. 14A-14B, radiating structure (112) extends from a first end (of attachment to coaxial cable (102)) and extends around a portion of loop (114) – clearly seen in FIG. 14A].    
	While Shroff teaches an embodiment wherein shaping element (114) is a retractable structure, and further teaches that one or more pull wires or tethers may be attached to the shaping element to control its position [e.g., ¶[0152]], as well as that element (114) may be 
Rydell, in a similar field of endeavor, teaches an electrosurgical polypectome snare comprising a retractable loop (46) [FIG. 1] formed of first and second electrical conductors [(40, 42)] [col. 3, ll. 36-64; col. 4, ll. 7-15; FIG. 1].  Rydell further teaches that one of the electrical conductors is affixed to a slide member (28) for extending and retracting the retractable loop [col. 3, ll. 39-41; col. 3, line 65 - col. 4, line 6; FIGS. 1, 2, 5] to move the loop relative to the distal end (14) of outer tubular member (12) [col. 3, line 65 - col. 4, line 23; FIGS. 1-2].
In view of Shroff’s teaching of an embodiment wherein shaping element (114) is a retractable structure, which can be adjusted, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shroff to include a movement mechanism, such as slide member (28), operable to move a second end [of the retractable loop] whose position relative to the distal end of the coaxial cable is adjustable, so as to allow, for example, greater control of the positioning of retractable loop (114), which facilitates use of the device of Shroff with target tissues of different sizes [Shroff, e.g.,¶[0152]].

25.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shroff in view of U.S. Patent Application Publication No. 2011/0077634 to Brannan (“Brannan”). 
26.	Regarding claim 28, Shroff discloses all of the limitations of claim 25 for the reasons set forth in detail (above) in the Office Action.  
	Shroff further teaches wherein the conductive portion comprises a length of coaxial cable that is shorted at its distal end [¶[0201]], but does not teach that portions of the outer conductor [of the coaxial cable] are periodically removed to permit radiation therefrom.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shroff such that portions of the outer conductor [of the coaxial cable] are periodically removed to permit radiation therefrom, since this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art (as noted by Brannan), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the device of Shroff), and the results (providing effective outward radiation of energy or heating) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
    
Allowable Subject Matter
27.	Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
28.	The following is a statement of reasons for the indication of allowable subject matter:  
	Dependent claim 22 requires:
	wherein the guide comprises a hollow tubular section with an opening at one end thereof, wherein the retractable loop extends along the hollow tubular section and through the opening.
	Shroff fails to disclose that curved conductive portion (112) comprises a hollow tubular section with an opening at one end thereof, wherein the retractable loop (114) extends along the hollow tubular section and through the opening.

For example, U.S. Patent Application Publication No. 2010/0125269 to Emmons et al. ("Emmons") teaches microwave antennas and delivery systems suitable for positioning various medical components such as microwave antennas within a patient's body [¶[0002]].  More particularly, Emmons teaches that a medical system (100) may include a medical component (110) comprising a first portion comprising a working element (112) configured to deliver energy (e.g., radiofrequency (monopolar or bipolar), resistively generated heat, microwaves, ultrasound energy, laser) to or from tissue, and a second portion (such as a guidewire, rail, tether 114, etc.) that is used to manipulate the position and/or the orientation of the first portion [¶[0151]]. Emmons further teaches that the second portion [tether (114)] can be received within the first portion [working element (112)] [see ¶[0151] (“In one embodiment, the first portion [working element (112)] can advance over the second portion [tether (114)] which functions as a rail, guide, or tether”); see also FIG. 1AA].  Absent hindsight, however, and given the different configurations of Emmons (FIG. 1AA) and Shroff (FIG. 14A), there does not appear to be a valid reason why one of ordinary skill in the art would modify Shroff so as to have retractable loop (114) extend along a hollow tubular section of curved conductive portion (112) and through an opening at one end thereof, nor is it clear how such a modified configuration of Shroff would function.
29.	Dependent claim 23 depends from claim 22 and would therefore be allowable for the same reasons (set forth above). 

Response to Arguments
30.	INDEPENDENT CLAIM 14
31. 	As noted above, this action constitutes a Non-Final Action in view of the new ground of rejection under § 102 based on a new interpretation of Shroff as it relates to the subject matter now cancelled) which has been added to independent claim 14 (by the 08/06/21 Amendment).  
32.	Dependent Claims 22 & 23
33.	Dependent claims 22 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons noted above.
34.	INDEPENDENT CLAIM 25
35.	The rejection of independent claim 25 (and dependent claims 26 & 29) under § 102 has been maintained, along with the rejection of dependent claims 27 & 28 under § 103.  
36.	While it is noted that Applicant’s remarks concerning independent claim 25 reference the arguments made with respect to independent claim 14 [see 08/06/21 Amendment, at pg. 12], Examiner notes that independent claim 25 was not amended to include the limitation concerning the guide (for the retractable loop) that was added to independent claim 14.  As such, the rejection of independent claim 25 is maintained. 

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794